Exhibit 10.2

OMNIBUS AMENDMENT

TO

OUTSTANDING STOCK OPTION AGREEMENTS UNDER

FMSA HOLDINGS INC. 2010 STOCK OPTION PLAN

THIS OMNIBUS AMENDMENT is made this 28th day of October, 2016, by Fairmount
Santrol Holdings Inc. (the “Company”).

WITNESSETH:

WHEREAS, from time to time the Company has granted stock options under the FMSA
Holdings Inc. 2010 Stock Option Plan, as amended and restated as of September
11, 2014 (the “2010 Plan”), as such awards are set forth in certain Stock Option
Agreements (the “Agreements”);

WHEREAS, it is the desire of the Company to amend such Agreements to provide
that certain nonvested Option Shares (as defined in the Agreements) shall vest
and become exercisable, or continue to vest and become exercisable, upon the
optionholder’s death, disability or retirement and to provide that an
optionholder who retires shall be entitled to exercise the option until the
original expiration date of the option; and

WHEREAS, the Compensation Committee of the Board of Directors of the Company has
determined that, pursuant to Section 7.3 of the 2010 Plan, the Company has the
power to amend such Agreements without the written consent of the optionholder.

NOW, THEREFORE, effective as of October 28, 2016, with respect to all currently
outstanding stock options granted under the 2010 Plan, the Company hereby amends
all currently outstanding Agreements as follows:

1.    The Agreements are hereby amended by replacing Section 4(d) in its
entirety with the following:

“(d)    Notwithstanding anything herein or in the Plan to the contrary, if an
Optionee ceases to be an Employee or Key Non-Employee as the result of his or
her death or Disability, the Optionee (i) shall be eligible to vest in the
percentage of the Option as set forth on Exhibit A for the year in which the
Optionee’s services terminate, to the extent the EBITDA Target or Cumulative
EBITDA Target is attained for such year; and (ii) shall fully vest in the Option
upon his or her death or Disability if the Option were scheduled to fully vest
under Section 4(a) within the one-year period following his or her termination
of employment.”

2.    The Agreements are hereby amended by adding the following Section 4(f) to
the Agreements as follows:

“(f)    Notwithstanding anything herein or in the Plan to the contrary, if an
Optionee ceases to be an Employee or Key Non-Employee due to his or her
Retirement (as defined below), the Optionee shall continue to vest pursuant to
Sections 4(a), (b), (c) and (e) as if no termination of employment had
occurred. For purposes of this agreement, “Retirement” shall mean the Optionee’s
voluntary separation from service (as that term is defined in Section 409A of
the Code) after he or she has attained age 55 and has provided at least ten
years of service to the Company or any of its Affiliates.”

3.     The Agreements are hereby amended by replacing Section 7 in its entirety
with the following:

“7.    Except as provided below, any portion of the Option which is not
exercisable upon the Optionee’s termination of employment or other engagement
with the Company or any of its Affiliates for any reason shall terminate as of
the date on which such termination of employment



--------------------------------------------------------------------------------

OMNIBUS AMENDMENT

TO

OUTSTANDING STOCK OPTION AGREEMENTS UNDER

FMSA HOLDINGS INC. 2010 STOCK OPTION PLAN

 

or engagement occurs; provided that if the Optionee’s employment or other
engagement terminates for Cause, the Option, whether exercisable or
nonexercisable, shall be deemed to have terminated as of the date of termination
of employment or other engagement. Notwithstanding the foregoing, upon an
Optionee’s (i) termination of employment or other engagement due to death or
Disability, the Optionee (or his representative) shall be entitled to exercise
any then exercisable portion (including any portion which may become exercisable
pursuant to Section 4(d) of this Agreement) of the Option for twelve months
following such termination (or, with respect to any portion of the Option which
becomes exercisable pursuant to Section 4(d), if later, until the date thirty
(30) days following the date the Optionee is provided with written notice of the
level of EBITDA Target attained for such year); provided, however, in no event
shall the Option be exercisable after the expiration of the Option Term, (ii)
Retirement, the Optionee shall be entitled to exercise any exercisable portion
(including any portion which may become exercisable pursuant to Section 4(f) of
this Agreement) until the end of the Option Term; or (iii) termination of
employment or other engagement other than for Cause, death or Disability or
Retirement, the Optionee (or his representative) shall be entitled to exercise
any then exercisable portion of the Option for three months after the date of
termination, or the end of the Option Term, if earlier.”

4.    Any capitalized term not otherwise defined in this Omnibus Amendment shall
have the meaning ascribed to such term in the Agreements or the 2010 Plan, as
applicable.

5.    This Omnibus Amendment modifies or adds only the provisions specified
herein. All other provisions of the Agreements remain in full force and effect.

IN WITNESS WHEREOF, a duly authorized officer of the Company has caused this
Omnibus Amendment to be executed this 28th day of October, 2016.

 

FAIRMOUNT SANTROL HOLDINGS INC.   By:  

/s/ David J. Crandall

  ITS:  

SVP, General Counsel and Secretary